ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule l:20-3(g) and Rule 1:20-11, seeking the immediate temporary suspension of JAFFA F. STEIN of VOO-RHEES, who was admitted to the bar of this State in 1983;
And JAFFA F. STEIN having been ordered to show cause why she should not be immediately temporarily suspended from practice and why the Court should not take such other action as it deems appropriate;
And the Court having heard the arguments of counsel and having reviewed the record in respect of the petition and having determined that the restrictions placed on respondent’s practice by the Order filed on December 14, 2005, are not sufficient to protect the public and respondent’s clients;
And good cause appearing;
It is ORDERED that JAFFA F. STEIN is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JAFFA F. STEIN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
*424ORDERED that JAFFA F. STEIN be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that JAFFA F. STEIN comply with Rule 1:20-20 dealing with suspended attorneys.